UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-10401 Trust for Professional Managers (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI 53202 (Address of principal executive offices) (Zip code) Rachel A. Spearo U.S. Bancorp Fund Services, LLC 615 East Michigan Street Milwaukee, WI 53202 (Name and address of agent for service) (414) 765-5384 Registrant's telephone number, including area code Date of fiscal year end: February 28 Date of reporting period:February 28, 2015 Item 1. Reports to Stockholders. Annual Report February 28, 2015 Collins Alternative Solutions Fund Institutional Class (CLLIX) Class A (CLLAX) Investment Adviser Collins Capital Investments, LLC 806 Douglas Road Suite 570 Coral Gables, Florida 33134 Phone: 1-855-55-ALT-MF Table of Contents LETTER TO SHAREHOLDERS 3 EXPENSE EXAMPLE 8 INVESTMENT HIGHLIGHTS 10 SCHEDULE OF INVESTMENTS 14 SCHEDULE OF WRITTEN OPTIONS 30 SCHEDULE OF SECURITIES SOLD SHORT 33 SCHEDULE OF OPEN FUTURES CONTRACTS 36 SCHEDULE OF OPEN FORWARD CURRENCY CONTRACTS 37 SCHEDULE OF INTEREST RATE SWAPS 40 SCHEDULE OF TOTAL RETURN SWAPS 42 STATEMENT OF ASSETS AND LIABILITIES 44 STATEMENT OF OPERATIONS 46 STATEMENTS OF CHANGES IN NET ASSETS 47 FINANCIAL HIGHLIGHTS 48 NOTES TO FINANCIAL STATEMENTS 50 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM 68 NOTICE OF PRIVACY POLICY & PRACTICES 69 ADDITIONAL INFORMATION 70 Dear Shareholder, The Collins Alternative Solutions Fund (the “Fund”) concluded its third fiscal year on February 28, 2015.For the fiscal year, the Funds Institutional Class shares returned 3.57% versus 5.05% for the Barclays US Aggregate Total Return Index, 15.51% for the S&P 500 Total Return Index and -0.21% for the HFRX Global Hedge Fund Index.Annualized volatility1 for the Fund was 4.11% versus 2.90% for the Barclays US Aggregate Total Return Index and 11.92% for the S&P 500 Total Return Index.The Fund had a beta1 to the Barclays US Aggregate Total Return Index of -0.31 and a beta to the S&P 500 Total Return Index of 0.20. Performance Overview In a tough year for hedge funds (and for most asset classes outside of the S&P 500), we generated positive performance and maintained low correlation to markets in general.We added Statistical Arbitrage as a strategy during the year, bringing the total strategies deployed in the Fund to nine; no strategies were removed.All strategies, with the exception of Arbitrage, were profitable for the year.Global Macro, our sole detractor in the prior fiscal year, was our top performer this year, with Activism also performing strongly. Global Macro had a strong year led by gains in several currency trades.There was a key change in the backdrop for the strategy when the US Federal Reserve ended its monthly bond purchases under its quantitative easing (QE) program in October.This is particularly significant because for the past several years global central banks had essentially been acting in sync i.e. synchronized interest cutting and various accommodative monetary policies — which led to dampening of volatility and price movement.This is now changing and the groundwork for future interest rate hikes in the US and a significant divergence in Fed policy versus that of the other major central banks has been laid. The resulting impact on markets has been an increase in currency and interest rate volatility and material price moves.The rise in volatility and price differences (or “dispersion”) creates a more favorable environment for the strategy, as the manager goes both long and short instruments across various currency, interest rate and futures markets.Key drivers of performance for the period included short positions in the Euro, Japanese Yen, Russian Ruble and Turkish Lira, as well as longs in Chinese domestic equities.These gains were partially offset by several hedges and a short in the Swiss Franc, which appreciated significantly after a surprise announcement from the Swiss National Bank to remove its currency cap in January. Activism was a strong performer for the period as a mix of maturing positions and new campaigns drove returns.The manager successfully exited a turnaround position in a food retailer in which they had installed a new CEO.There was also notable success in a proxy battle with a television based retailer, which led to a new CEO as well as a significant rebranding of the company.More recent situations include positions in a power generation company and a student housing real estate investment trust (REIT).Gains were offset most notably by a holding in a teen clothing retailer that was forced to seek bankruptcy protection due to fashion miscues by management combined with weak mall traffic. Reinsurance, Opportunistic, Event Driven, Statistical Arbitrage, Market Neutral and Long/Short Credit were also solid performers for the period.Reinsurance benefited from the lack of major natural catastrophes, which has led to some yield compression in newly issued catastrophe bonds.Opportunistic benefited from several fixed income closed-end 1Based on daily returns from 04/30/12 (inception) through 2/28/15 3 funds that saw both appreciation in the underlying holdings as well as modest discount contraction.We sold out of several funds during the period and added several, most notably in the master limited partnership (MLP) sector following the selloff in oil. Event Driven experienced a fair amount of volatility, as small cap stocks, where the manager has significant exposure, were in negative territory for most of the period.We were pleased with the manager’s contribution given that headwind as well as the manager’s avoidance of several “deal breaks” and other situations that hampered other peers in the strategy.Statistical Arbitrage had balanced performance from its reversion and fundamental models, as well as European focused strategies. Market Neutral had positive performance from its equities portfolio but those gains were offset from its option portfolio which is designed to benefit from times of higher volatility.Changes to this portion of the managers’ portfolios has helped to mitigate the impact of the lower volatility environment.Long/Short Credit navigated the volatile high yield markets well during the period.The manager had avoided the energy sector, which is approximately 15% of the market, due to valuation concerns.This discipline served us well as bonds issued by energy companies sold off extensively during the fourth quarter of 2014.The manager is digging through the wreckage to see if there are situations where “the good was discarded with the bad” for potential longs, as well as companies that may have hidden energy exposure that could lead to further weakness, for potential shorts. Arbitrage was the sole detractor for the period.The strategy was a modest detractor largely due to the manager’s short bias throughout the period.This positioning was driven by the manager’s view that certain technology and consumer stocks were exhibiting bubble-like characteristics.While these sectors did selloff for a period in March and April, they generally rallied to new highs, impacting the portfolio negatively.The manager has rebalanced the portfolio somewhat to mitigate the overall short bias but continues to believe that these stocks are significantly overvalued and represent compelling shorts. Allocations The overall exposures in the portfolio are a function of both a top-down view of where we see the most attractive strategies and a bottom-up consideration of each individual manager’s forward-looking opportunity set and risk/reward contribution.During the period we added Statistical Arbitrage as a strategy to the Fund.The strategy uses roughly 40 factor based models that generally are either mean reversion, fundamental or momentum based.The strategy operates in over 24 different equity markets across the globe.The signals generated from the models are derived at both the company-level (compared within their industry) and the industry-level (industry vs. industry), and then combined to generate one signal as well as adapt to current market conditions.Adaptation in this strategy is important as markets reward different factors at different times and models need to be flexible to best capture the current factor regime. In addition, throughout the year we dynamically rebalanced the portfolio to capture changes in the market environment of each strategy.For the fiscal period, Event Driven Opportunistic and Long/Short Credit were increased most significantly, while Arbitrage and Market Neutral were the strategies that decreased the most. 4 Below are the strategy allocations as of February 28, 2015. Collins Alternative Solutions Fund Strategy Allocations as of February 28, 2015 (Unaudited) Percentages are stated as a percentage of allocated capital.Approximately 3% of assets were in unallocated cash. Outlook We believe the transition we are seeing out of QE in the US, while at the same time, more aggressive accommodative policies from the central banks in Europe, Japan and China, is one of the most important dynamics impacting markets today.This has been the result of differing economic fundamentals in these regions and is creating significant dispersion in individual security and market performance, which helps strategies like ours that go both long and short different opportunities.We believe three key opportunities will be found this year. 1. Global Macro: The divergence in central bank policy and economic performance of the major economies is creating significant differences in the performance of currencies, interest rates and equities.This translates into a fertile environment for the Global Macro strategy, which expresses long and short trades in these markets.The dispersion in economic fundamentals combined with the drop in oil has been magnified in the emerging markets, which is where our strategy focuses. 2. Long/Short Credit: The selloff in energy related names, which account for ~15% of the high-yield universe, has created significant volatility and dispersion in securities, which is a supportive environment for a long/short approach.We are six years into the recovery cycle, a stage where a conservative, opportunistic approach to credit selection is increasingly important and where cracks typically appear, creating additional shorting opportunities. 3. Event Driven/Activism: The backdrop for corporate events (i.e. mergers & acquisitions (M&A), spinoffs, share buybacks, conversions, etc.) remains robust.Companies continue to look for creative ways to unlock shareholder value in an era of low top-line growth and take the opportunity to lock in low rates while credit markets remain open. 5 For the past several years, we have been in an environment dominated by easy money and equity markets that have seen multiple expansion and financial engineering as major drivers of performance.While it does appear that the US is in better shape than other areas of the world, the recovery and underlying fundamentals are not necessarily as strong as markets are implying.We are in a stage of the cycle where margin of safety is more important, particularly considering market liquidity and the trading dynamics of market participants.Diversification, finding multiple ways to win, protecting the downside and not stretching for returns – these are hallmarks of our approach, and we believe these attributes are going to be of increasing importance as we look ahead. Sincerely, Dorothy C. Weaver Michael J. Collins Stephen T. Mason CEO President Portfolio Manager Opinions expressed are subject to change at any time, are not guaranteed and should not be considered investment advice. Past performance does not guarantee future results. Diversification does not assure a profit nor protect against risk in a declining market. Fund holdings and sector allocation are subject to change at any time and should not be considered a recommendation to buy or sell any security.Please see the Schedule of Investments, Schedule of Written Options, Schedule of Securities Sold Short, Schedule of Open Futures Contracts, Schedule of Open Forward Currency Contracts, Schedule of Interest Rate Swaps, and Schedule of Total Return Swaps for complete fund holdings. Definitions:The Barclays US Aggregate Total Return Index is a broad base index that is often used to represent investment grade bonds being traded in United States.The Index is a market capitalization-weighted index, meaning the securities in the index are weighted according to the market size of each bond type.Most U.S. traded investment grade bonds are represented.Municipal bonds, and Treasury Inflation-Protected Securities are excluded, due to tax treatment issues.The index includes Treasury securities, Government agency bonds, Mortgage-backed bonds, Corporate bonds, and a small amount of foreign bonds traded in the U.S.The S&P 500 Total Return Index is a broad-based measurement of changes in stock market conditions based on a capitalization-weighted average of 500 leading companies representing all major industries in the U.S. economy.The HFRX Global Hedge Fund Index, calculated by Hedge Fund Research, Inc., is designed to be representative of the overall composition of the hedge fund universe.It is comprised of all eligible hedge fund strategies; including but not limited to convertible arbitrage, distressed securities, equity hedge, equity market neutral, event driven, macro, merger arbitrage, and relative value arbitrage.The strategies are asset weighted based on the distribution of assets in the hedge fund industry.Volatility (also known as standard deviation) is a measure of variation or dispersion of returns from the average return.Beta represents the correlated ratio by which the fund’s returns moves in relation to a benchmark’s returns.A positive beta means the fund’s returns move up and down in proportion to the benchmark’s returns; a negative beta means the fund’s returns move up and down in opposition to the benchmark’s returns; a zero beta means the fund’s returns move independently to the benchmark’s returns.Correlation measures the degree to which the time-varying rate of return of an investment and that of one or more benchmark investments are synchronized. It is not possible to invest directly in an index. Mutual fund investing involves risk.Principal loss is possible.The Fund invests in smaller and medium sized companies, which involve additional risks such as limited liquidity and greater volatility.Investments in foreign securities involve greater volatility and political, 6 economic and currency risks and differences in accounting methods.Investments in debt securities typically decrease in value when interest rates rise.This risk is usually greater for longer-term debt securities.Investment in lower-rated and non-rated securities presents a greater risk of loss to principal and interest than higher-rated securities.The Fund may make short sales of securities, which involves the risk that losses may exceed the original amount invested.Because the fund may invest in exchange-traded funds (“ETFs”) and exchange-traded notes (“ETNs”), they are subject to additional risks that do not apply to conventional mutual funds, including the risks that the market price of an ETF’s and ETN’s shares may trade at a discount to its net asset value (“NAV”), an active secondary trading market may not develop or be maintained, or trading may be halted by the exchange in which they trade, which may impact a Fund’s ability to sell its shares.The value of ETN’s may be influenced by the level of supply and demand for the ETN, volatility and lack of liquidity.The Fund may invest in derivative securities, which derive their performance from the performance of an underlying asset, index, interest rate or currency exchange rate.Derivatives can be volatile and involve various types and degrees of risks, and, depending upon the characteristics of a particular derivative, suddenly can become illiquid.Investments in Asset Backed, Mortgage Backed, and Collateralized Mortgage Backed Securities include additional risks that investors should be aware of such as credit risk, prepayment risk, possible illiquidity and default, as well as increased susceptibility to adverse economic developments.Investing in commodities may subject the Fund to greater risks and volatility as commodity prices may be influenced by a variety of factors including unfavorable weather, environmental factors, and changes in government regulations.Sub-Advisers using different styles could experience overlapping security transactions.Certain Sub-Advisers may be purchasing securities at the same time other Sub-Advisers may be selling those same securities, which may lead to higher transaction expenses compared to a Fund using a single investment management style. Must be preceded or accompanied by a prospectus. Distributor: Quasar Distributors, LLC. 7 COLLINS ALTERNATIVE SOLUTIONS FUND Expense Example (Unaudited) As a shareholder of the Fund, you incur two types of costs: (1) transaction costs, including sales charges (loads) on purchase payments (Class A shares only) and (2) ongoing costs, including management fees, distribution and service (12b-1) fees and other Fund expenses. This Example is intended to help you understand your ongoing costs (in dollars) of investing in the Fund, and to compare these costs with the ongoing costs of investing in other mutual funds. The Example is based on an investment of $1,000 invested at the beginning of the period and held for the entire period (9/1/14 – 2/28/15) for both the Institutional Class shares and for the Class A shares. Actual Expenses The first lines of the following tables provide information about actual account values and actual expenses. If you purchase Class A shares of the Fund, you will pay an initial sales charge of 5.00% when you invest.Class A shares are also subject to a contingent deferred sales charge for purchases made at the $1,000,000 breakpoint and redeemed within twelve months of purchase.In addition, you will be assessed fees for outgoing wire transfers, returned checks and stop payment orders at prevailing rates charged by U.S. Bancorp Fund Services, LLC, the Fund’s transfer agent. If you request that a redemption be made by wire transfer, currently a $15.00 fee is charged by the Fund’s transfer agent. IRA accounts will be charged a $15.00 annual maintenance fee. To the extent the Fund invests in shares of exchange-traded funds or other investment companies as part of its investment strategy, you will indirectly bear your proportionate share of any fees and expenses charged by the underlying funds in which the Fund invests in addition to the expenses of the Fund. Actual expenses of the underlying funds are expected to vary among the various underlying funds. These expenses are not included in the example. The example includes, but is not limited to, management fees, fund administration and accounting, custody and transfer agent fees. You may use the information in these lines, together with the amount you invested, to estimate the expenses that you paid over the period. Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first line under the heading entitled “Expenses Paid During Period” to estimate the expenses you paid on your account during this period. Hypothetical Example for Comparison Purposes The second lines of the following tables provide information about hypothetical account values and hypothetical expenses based on the Fund’s actual expense ratio and an assumed rate of return of 5% per year before expenses, which is not the Fund’s actual return. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in the Fund and other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of other funds. Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transactional 8 COLLINS ALTERNATIVE SOLUTIONS FUND Expense Example (Continued) (Unaudited) costs, such as sales charges (loads), redemption fees or exchange fees. Therefore, the second lines of the tables are useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds. In addition, if these transactional costs were included, your costs would have been higher. Institutional Class Beginning Ending Expenses Paid Account Value Account Value During Period 9/1/14 2/28/15 9/1/14 – 2/28/15* Actual** Hypothetical (5% return before expenses)*** * Expenses are equal to the Fund’s annualized expense ratio of 2.91%, multiplied by the average account value over the period, multiplied by 181/365 (to reflect the partial period).Excluding dividends, amortized and interest expense on short positions, the Fund’s annualized expense ratio would be 2.28%. ** Excluding dividends, amortized and interest expense on short positions, your actual cost of investing in the Fund would be $11.45. *** Excluding dividends, amortized and interest expense on short positions, your hypothetical cost of investing in the Fund would be $11.38. Class A Beginning Ending Expenses Paid Account Value Account Value During Period 9/1/14 2/28/15 9/1/14 – 2/28/15* Actual** Hypothetical (5% return before expenses)*** * Expenses are equal to the Fund’s annualized expense ratio of 3.17%, multiplied by the average account value over the period, multiplied by 181/365 (to reflect the partial period).Excluding dividends, amortized and interest expense on short positions, the Fund’s annualized expense ratio would be 2.55%. ** Excluding dividends, amortized and interest expense on short positions, your actual cost of investing in the Fund would be $12.79. *** Excluding dividends, amortized and interest expense on short positions, your hypothetical cost of investing in the Fund would be $12.72. 9 COLLINS ALTERNATIVE SOLUTIONS FUND Investment Highlights (Unaudited) The Fund seeks long-term capital appreciation through absolute returns while maintaining a low correlation over time with major equity and bond markets.Collins Capital Investments, LLC (the “Adviser”) believes that the Fund’s investment objective of generating long term capital appreciation through absolute (positive) returns can be achieved by utilizing various investment strategies and allocating its assets among multiple sub-advisers.To implement these strategies, the Adviser and Sub-Advisers may invest in various types of securities and derivative instruments.These strategies are similar to investment strategies traditionally employed by hedge funds.The allocation of portfolio holdings as of February 28, 2015 is as follows: Allocation of Portfolio Holdings (as a percentage of net assets) * Valued at the net unrealized appreciation (depreciation). Total Returns as of February 28, 2015 Annualized Since Inception One Year (4/30/12) Institutional Class Shares 3.57% 4.38% Barclays U.S. Aggregate Total Return Bond Index 5.05% 2.72% S&P 500 Total Return Index 15.51% 18.07% Performance data quoted represents past performance and does not guarantee future results. The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Current performance of the Fund may be lower or higher than the performance quoted. Performance data current to the most recent month- end may be obtained by calling 1-855-55-ALT-MF. Continued 10 Investment performance reflects fee waivers in effect. In the absence of such waivers, total returns would be reduced. The returns shown assume reinvestment of Fund distributions and do not reflect the deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares. The following graph illustrates performance of a hypothetical investment made in the Fund and certain broad-based securities indices on the Fund’s inception date. The graph does not reflect any future performance. The Barclays U.S. Aggregate Total Return Bond Index is a broad-based index that is often used to represent investment grade bonds being traded in the United States.The Barclays U.S. Aggregate Total Return Bond Index is a market capitalization-weighted index, meaning the securities in the index are weighted according to the market size of each bond type.Most U.S. traded investment grade bonds are represented.Municipal bonds and Treasury Inflation-Protected Securities are excluded, due to tax treatment issues.The Barclays U.S. Aggregate Total Return Bond Index includes Treasury securities, Government agency bonds, mortgage-backed bonds, corporate bonds, and a small amount of foreign bonds traded in the United States.The S&P 500 Total Return Index is a broad-based measurement of changes in stock market conditions based on a capitalization-weighted average of 500 leading companies representing all major industries in the U.S. economy.It is not possible to invest directly in an index. Growth of $1,000,000 Investment *Inception Date 11 COLLINS ALTERNATIVE SOLUTIONS FUND Investment Highlights (Continued) (Unaudited) Total Returns as of February 28, 2015 Since Inception One Year (7/31/13) Class A Shares (without sales charge) 3.40% 2.78% Class A Shares (with sales charge) -1.77% -0.53% Barclays U.S. Aggregate Total Return Bond Index 5.05% 4.67% S&P 500 Total Return Index 15.51% 17.52% Performance data quoted represents past performance and does not guarantee future results. The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Current performance of the Fund may be lower or higher than the performance quoted. Performance data current to the most recent month- end may be obtained by calling 1-855-55-ALT-MF. Investment performance reflects fee waivers in effect. In the absence of such waivers, total returns would be reduced. The returns shown assume reinvestment of Fund distributions and do not reflect the deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares. The following graph illustrates performance of a hypothetical investment made in the Fund and certain broad-based securities indices on the inception date of the Fund’s Class A shares. The graph does not reflect any future performance. The Barclays U.S. Aggregate Total Return Bond Index is a broad-based index that is often used to represent investment grade bonds being traded in the United States.The Barclays U.S. Aggregate Total Return Bond Index is a market capitalization-weighted index, meaning the securities in the index are weighted according to the market size of each bond type.Most U.S. traded investment grade bonds are represented.Municipal bonds and Treasury Inflation-Protected Securities are excluded, due to tax treatment issues.The Index includes Treasury securities, Government agency bonds, mortgage-backed bonds, corporate bonds, and a small amount of foreign bonds traded in the United States.The S&P 500 Total Return Index is a broad-based measurement of changes in stock market conditions based on a capitalization-weighted average of 500 leading companies representing all major industries in the U.S. economy.It is not possible to invest directly in an index. 12 COLLINS ALTERNATIVE SOLUTIONS FUND Investment Highlights (Continued) (Unaudited) Growth of $10,000 Investment *Inception Date 13 COLLINS ALTERNATIVE SOLUTIONS FUND Schedule of Investments February 28, 2015 Principal Amount Value ASSET BACKED SECURITIES – 0.51% Argent Securities Trust 0.281%, 05/25/2036 (a) $ $ Morgan Stanley ABS Capital I, Inc. 0.331%, 09/25/2036 (a) 0.351%, 03/25/2037 (a) NovaStar Asset Management Group, Inc. 0.321%, 09/25/2036 (a) Ownit Mortgage Loan Trust 0.331%, 09/25/2037 (a) Specialty Underwriting & Residential Finance Trust Series 0.441%, 04/25/2037 (a) Structured Asset Securities Corp. Mortgage Loan Trust 0.321%, 09/25/2036 (a) TOTAL ASSET BACKED SECURITIES (Cost $744,530) BANK LOANS – 2.55% Alvogen Pharma US, Inc. 12.500%, 04/22/2022 American Airlines, Inc. 4.250%, 10/08/2021 (a) JC Penney Co., Inc. 6.000%, 05/22/2018 Kate Spade & Co. 4.000%, 04/09/2021 Lee Enterprises, Inc. 12.000%, 12/31/2022 Rite Aid Corp. 4.875%, 06/11/2021 Vertellus Specialties, Inc. 10.500%, 10/31/2019 (a) Weight Watchers International, Inc. 4.000%, 04/02/2020 YRC Worldwide, Inc. 8.250%, 02/13/2019 Zebra Technologies Corp. 4.750%, 10/27/2021 TOTAL BANK LOANS (Cost $3,749,618) The accompanying notes are an integral part of these financial statements. 14 COLLINS ALTERNATIVE SOLUTIONS FUND Schedule of Investments (Continued) February 28, 2015 Shares Value COMMON STOCKS – 34.86% Administrative and Support Services – 3.42% Angie’s List, Inc. (b)(c) $ Baker Hughes, Inc. Ctrip.com International Ltd. (b)(d) Enova International, Inc. (b) NorthStar Asset Management Group, Inc. (c) Sotheby’s (c) Air Transportation – 0.04% AMR Corp. Escrow (b) Beverage and Tobacco Product Manufacturing – 0.13% Reynolds American, Inc. (c) Broadcasting (except Internet) – 4.81% Liberty Interactive Corp. (b)(c) Liberty Ventures (b) Sirius XM Holdings, Inc. (b)(c) Chemical Manufacturing – 3.00% Abbott Laboratories (c) Alexion Pharmaceuticals, Inc. (b) AptarGroup, Inc. (c) Celgene Corp. (b) Ecolab, Inc. (c) Eli Lilly & Co. Endo International PLC (b)(c)(d) Gilead Sciences, Inc. (b) Johnson & Johnson (c) Merck & Co., Inc. OMNOVA Solutions, Inc. (b) Trinity Biotech PLC (d) Clothing and Clothing Accessories Stores – 0.05% Destination Maternity Corp. The Wet Seal, Inc. (b)(c) The accompanying notes are an integral part of these financial statements. 15 COLLINS ALTERNATIVE SOLUTIONS FUND Schedule of Investments (Continued) February 28, 2015 Shares Value COMMON STOCKS – 34.86% (Continued) Computer and Electronic Product Manufacturing – 1.52% Advanced Micro Devices, Inc. (b) $ Harris Corp. (c) Imation Corp. (b) NetApp, Inc. QUALCOMM, Inc. Credit Intermediation and Related Activities – 1.82% Ally Financial, Inc. (b) Capital One Financial Corp. Citizens Financial Group, Inc. Encore Capital Group, Inc. (b) Ezcorp, Inc. (b)(c) Fifth Third Bancorp Nationstar Mortgage Holdings, Inc. (b) Nelnet, Inc. Ocwen Financial Corp. (b) Regions Financial Corp. Stonegate Mortgage Corp. (b) Wells Fargo & Co. Data Processing, Hosting and Related Services – 0.12% Automatic Data Processing, Inc. (c) Electrical Equipment, Appliance, and Component Manufacturing – 0.10% Emerson Electric Co. (c) Food Manufacturing – 0.33% General Mills, Inc. (c) Kellogg Co. (c) McCormick & Co, Inc. (c) Food Services and Drinking Places – 0.15% BJ’s Restaurants, Inc. (b)(c) McDonald’s Corp. (c) The accompanying notes are an integral part of these financial statements. 16 COLLINS ALTERNATIVE SOLUTIONS FUND Schedule of Investments (Continued) February 28, 2015 Shares Value COMMON STOCKS – 34.86% (Continued) Furniture and Related Product Manufacturing – 0.15% Pier 1 Imports, Inc. $ Select Comfort Corp. (b) General Merchandise Stores – 0.12% Costco Wholesale Corp. (c) Health and Personal Care Stores – 0.14% Rite Aid Corp. (b) Insurance Carriers and Related Activities – 1.05% Aflac, Inc. (c) Brown & Brown, Inc. (c) Voya Financial, Inc. (c) Machinery Manufacturing – 0.12% United Technologies Corp. (c) Management of Companies and Enterprises – 0.78% EchoStar Corp. (b)(c) Merchant Wholesalers, Durable Goods – 0.10% W.W. Grainger, Inc. (c) Merchant Wholesalers, Nondurable Goods – 0.21% Herbalife Ltd. (b)(d) Sysco Corp. (c) The Procter & Gamble Co. (c) Mining (except Oil and Gas) – 1.46% Newmont Mining Corp. (c) Stillwater Mining Co. (b)(c) Miscellaneous Store Retailers – 0.15% Office Depot, Inc. (b) Staples, Inc. (c) The accompanying notes are an integral part of these financial statements. 17 COLLINS ALTERNATIVE SOLUTIONS FUND Schedule of Investments (Continued) February 28, 2015 Shares Value COMMON STOCKS – 34.86% (Continued) Motion Picture and Sound Recording Industries – 0.11% Time Warner, Inc. $ Nonstore Retailers – 2.16% eBay, Inc. (b)(c) EVINE Live, Inc. (b) Nutrisystem, Inc. Nursing and Residential Care Facilities – 1.63% Brookdale Senior Living, Inc. (b)(c) Oil and Gas Extraction – 0.39% Bill Barrett Corp. (b)(c) Gran Tierra Energy, Inc. (b)(c) Laredo Petroleum, Inc. (b) Range Resources Corp. (c) Paper Manufacturing – 1.70% Domtar Corp. KapStone Paper and Packaging Corp. (c) Petroleum and Coal Products Manufacturing – 0.34% Chevron Corp. (c) Exxon Mobil Corp. (c) PBF Energy, Inc. Pipeline Transportation – 0.31% Boardwalk Pipeline Partners LP Plastics and Rubber Products Manufacturing – 1.62% Berry Plastics Group, Inc. (b)(c) Illinois Tool Works, Inc. (c) Printing and Related Support Activities – 0.01% RR Donnelley & Sons Co. (c) The accompanying notes are an integral part of these financial statements. 18 COLLINS ALTERNATIVE SOLUTIONS FUND Schedule of Investments (Continued) February 28, 2015 Shares Value COMMON STOCKS – 34.86% (Continued) Professional, Scientific, and Technical Services – 0.35% Amgen, Inc. $ Biogen Idec, Inc. (b) Fluor Corp. International Business Machines Corp. Publishing Industries (except Internet) – 1.74% Graham Holdings Co. Microsoft Corp. (c) Oracle Corp. (c) Rail Transportation – 0.10% Norfolk Southern Corp. (c) Real Estate – 0.06% Leucadia National Corp. Securities, Commodity Contracts, and Other Financial Investments and Related Activities – 0.25% Apollo Global Management LLC (c) Eaton Vance Corp. (c) Fortress Investment Group LLC – Class A KKR & Co. LP (c) The Blackstone Group LP (c) Support Activities for Mining – 0.55% ConocoPhillips (c) Nabors Industries Ltd. (d) Triangle Petroleum Corp. (b) Support Activities for Transportation – 0.03% Teekay Tankers Ltd. (d) Telecommunications – 0.17% AT&T, Inc. (c) Vonage Holdings Corp. (b) The accompanying notes are an integral part of these financial statements. 19 COLLINS ALTERNATIVE SOLUTIONS FUND Schedule of Investments (Continued) February 28, 2015 Shares Value COMMON STOCKS – 34.86% (Continued) Transportation Equipment Manufacturing – 0.35% General Motors Co. $ Lockheed Martin Corp. (c) Polaris Industries, Inc. (c) Utilities – 2.24% Atlantic Power Corp. (d) Dominion Resources, Inc. (c) EQT Corp. (c) Eversource Energy (c) National Fuel Gas Co. (c) The Southern Co. (c) Waste Management and Remediation Services – 0.12% Waste Management, Inc. (c) Water Transportation – 0.75% GasLog Ltd. (c)(d) Hornbeck Offshore Services, Inc. (b) Wholesale Electronic Markets and Agents and Brokers – 0.11% Genuine Parts Co. (c) TOTAL COMMON STOCKS (Cost $46,108,638) Principal Amount CONVERTIBLE BONDS – 0.78% Administrative and Support Services – 0.28% CBIZ, Inc. 4.875%, 10/01/2015; Acquired 06/26/12 and 01/30/13, Acquired Cost $518,481 (c)(e) $ Merchant Wholesalers, Nondurable Goods – 0.08% Herbalife Ltd. 2.000%, 08/15/2019 (d) Miscellaneous Manufacturing – 0.42% Callaway Golf Co. 3.750%, 08/15/2019 TOTAL CONVERTIBLE BONDS (Cost $958,297) The accompanying notes are an integral part of these financial statements. 20 COLLINS ALTERNATIVE SOLUTIONS FUND Schedule of Investments (Continued) February 28, 2015 Principal Amount Value CORPORATE BONDS – 10.45% Ambulatory Health Care Services – 0.74% Prospect Medical Holdings, Inc. 8.375%, 05/01/2019; Acquired 07/11/13, Acquired Cost $1,055,000 (e) $ $ Beverage and Tobacco Product Manufacturing – 0.51% Carolina Beverage Group LLC 10.625%, 08/01/2018; Acquired 05/30/14 and 11/06/14, Acquired Cost $793,125 (e) Broadcasting (except Internet) – 0.89% DISH DBS Corp. 5.875%, 11/15/2024 LBI Media, Inc. 10.000%, 04/15/2019; Acquired 11/25/13 and 04/01/14, Acquired Cost $775,000 (e) Sirius XM Radio, Inc. 6.000%, 07/15/2024; Acquired 01/07/15, Acquired Cost $179,594 (e) Chemical Manufacturing – 0.41% Hexion US Finance Corp. 8.875%, 02/01/2018 Valeant Pharmaceuticals International, Inc. 5.500%, 03/01/2023; Acquired 02/24/15, Acquired Cost $175,438 (d)(e) Clothing and Clothing Accessories Stores – 0.53% HT Intermediate Holdings Corp. 12.000%, 05/15/2019; Acquired 06/13/14, 06/24/14, Acquired 06/26/14 and 08/18/14, Acquired Cost $793,500 (e) Computer and Electronic Product Manufacturing – 1.04% Goodman Networks, Inc. 12.125%, 07/01/2018 Micron Technology, Inc. 5.250%, 08/01/2023; Acquired 01/29/15, Acquired Cost $275,000 (e) Sprint Corp. 7.875%, 09/15/2023 Data Processing, Hosting and Related Services – 0.12% VeriSign, Inc. 4.625%, 05/01/2023 The accompanying notes are an integral part of these financial statements. 21 COLLINS ALTERNATIVE SOLUTIONS FUND Schedule of Investments (Continued) February 28, 2015 Principal Amount Value CORPORATE BONDS – 10.45% (Continued) Food Manufacturing – 0.81% HJ Heinz Co. 4.875%, 02/15/2025; Acquired 01/26/15, Acquired Cost $167,000 (e) $ $ Simmons Foods, Inc. 7.875%, 10/01/2021; Acquired 09/18/14 and 09/19/14, Acquired Cost $1,008,959 (e) Forestry and Logging – 0.13% Resolute Forest Products, Inc. 5.875%, 05/15/2023 Merchant Wholesalers, Durable Goods – 0.34% American Achievement Corp. 10.875%, 04/15/2016; Acquired 04/21/14, Acquired Cost $521,250 (e) Merchant Wholesalers, Nondurable Goods – 1.20% Lansing Trade Group LLC 9.250%, 02/15/2019; Acquired 03/11/14, Acquired Cost $1,009,163 (e) US Foods, Inc. 8.500%, 06/30/2019 Motion Picture and Sound Recording Industries – 0.25% Netflix, Inc. 5.750%, 03/01/2024; Acquired 01/28/15, Acquired Cost $362,250 (e) Paper Manufacturing – 0.94% Beverage Packaging Holdings II 5.625%, 12/15/2016; Acquired 03/21/14 and 12/16/14, Acquired Cost $1,370,700, (d)(e) Performing Arts, Spectator Sports, and Related Industries – 0.05% Caesars Entertainment Operating Co., Inc. 9.000%, 02/15/2020 (f) 9.000%, 02/15/2020 (f) Harrahs Oper, Inc. 11.250%, 06/01/2017 (f) Petroleum and Coal Products Manufacturing – 0.12% Tesoro Corp. 5.125%, 04/01/2024 The accompanying notes are an integral part of these financial statements. 22 COLLINS ALTERNATIVE SOLUTIONS FUND Schedule of Investments (Continued) February 28, 2015 Principal Amount Value CORPORATE BONDS – 10.45% (Continued) Plastics and Rubber Products Manufacturing – 0.73% Dispensing Dynamics International 12.500%, 01/01/2018; Acquired 03/05/14 and 04/24/14, Acquired Cost $1,088,125 (e) $ $ Publishing Industries (except Internet) – 0.19% IAC/InterActiveCorp 4.750%, 12/15/2022 Telecommunications – 0.58% Frontier Communications Corp. 7.125%, 01/15/2023 HC2 Holdings, Inc. 11.000%, 12/01/2019; Acquired 01/08/14, Acquired Cost $343,875 (e) Level 3 Communications, Inc. 5.750%, 12/01/2022 Windstream Corp. 6.375%, 08/01/2023 Transportation Equipment Manufacturing – 0.13% Dana Holding Corp. 5.500%, 12/15/2024 Utilities – 0.12% NRG Energy, Inc. 6.250%, 05/01/2024 Wood Product Manufacturing – 0.62% Hardwoods Acquisition, Inc. 7.500%, 08/01/2021; Acquired 07/15/14, Acquired Cost $638,000 (e) NWH Escrow Corp. 7.500%, 08/01/2021; Acquired 02/11/15, Acquired Cost $282,000 (e) TOTAL CORPORATE BONDS (Cost $15,436,419) Shares EXCHANGE TRADED FUNDS – 6.47% Funds, Trusts, and Other Financial Vehicles – 6.18% AllianceBernstein Global High Income Fund, Inc. Industrial Select Sector SPDR Fund (c) iShares 1-3 Year Credit Bond ETF (c) The accompanying notes are an integral part of these financial statements. 23 COLLINS ALTERNATIVE SOLUTIONS FUND Schedule of Investments (Continued) February 28, 2015 Shares Value EXCHANGE TRADED FUNDS – 6.47% (Continued) Funds, Trusts, and Other Financial Vehicles – 6.18% (Continued) iShares Baa-Ba Rated Corporate Bond ETF $ iShares Floating Rate Bond ETF (c) iShares Intermediate Credit Bond ETF iShares MBS ETF (c) iShares MSCI Emerging Markets Index ETF Market Vectors Gold Miners ETF (c) Market Vectors Junior Gold Miners Fund PowerShares Senior Loan Portfolio (c) Putnam Premier Income Trust Select Sector Spdr Tr Sbi Int-energy SPDR S&P rust (c) SPDR S&P Homebuilders ETF Securities, Commodity Contracts, and Other Financial Investments and Related Activities – 0.29% SPDR Blackstone/GSO Senior Loan ETF TOTAL EXCHANGE TRADED FUNDS (Cost $9,424,826) Principal Amount MORTGAGE BACKED SECURITIES – 0.11% American Home Mortgage Asset Trust 1.074%, 09/25/2046 (a) $ American Home Mortgage Investment Trust 6.200%, 06/25/2036 (a) TOTAL MORTGAGE BACKED SECURITIES (Cost $164,256) Shares MUTUAL FUNDS – 14.35% Funds, Trusts, and Other Financial Vehicles – 14.35% AllianceBernstein Income Fund, Inc. American Capital Ltd. (b)(c) BlackRock Core Bond Trust ClearBridge Energy MLP Fund, Inc. Eaton Vance National Municipal Opportunities Trust Morgan Stanley Emerging Markets Debt Fund, Inc. NexPoint Credit Strategies Fund Nuveen California AMT-Free Municipal Income Fund The accompanying notes are an integral part of these financial statements. 24 COLLINS ALTERNATIVE SOLUTIONS FUND Schedule of Investments (Continued) February 28, 2015 Shares Value MUTUAL FUNDS – 14.35% (Continued) Funds, Trusts, and Other Financial Vehicles – 14.35% (Continued) Nuveen Dividend Advantage Municipal Fund 2 $ Nuveen Dividend Advantage Municipal Fund 3 Nuveen Municipal Advantage Fund, Inc. Nuveen Quality Preferred Income Fund Nuveen Select Quality Municipal Fund, Inc. PIMCO Dynamic Credit Income Fund Pioneer Floating Rate Trust Putnam Municipal Opportunities Trust Stone Ridge High Yield Reinsurance Risk Premium Fund Stone Ridge Reinsurance Risk Premium Fund The Cushing MLP Total Return Fund Western Asset Emerging Market Income Fund, Inc. TOTAL MUTUAL FUNDS (Cost $20,779,815) Contracts PURCHASED OPTIONS – 4.32% Call Options – 0.71% Chicago Board Options Exchange SPX Volatility Index Expiration: March 2015, Exercise Price $16.00 5 Expiration: March 2015, Exercise Price $20.00 20 Expiration: March 2015, Exercise Price $27.00 20 Expiration: April 2015, Exercise Price $17.00 20 Expiration: June 2015, Exercise Price $15.00 23 Citigroup, Inc. Expiration: April 2015, Exercise Price $50.00 3 Financial Select Sector SPDR Fund Expiration: April 2015, Exercise Price $25.00 6 Herbalife Ltd. Expiration: March 2015, Exercise Price $35.00 (d) 5 Gold Future Expiration: July 2015, Exercise Price $1,750.00 Expiration: January 2016, Exercise Price $2,000.00 S&P 500 Index Expiration: March 2015, Exercise Price $2,150.00 6 Expiration: March 2015, Exercise Price $2,200.00 3 45 Expiration: March 2015, Exercise Price $2,250.00 6 Expiration: March 2015, Exercise Price $2,250.00 6 Expiration: April 2015, Exercise Price $2,200.00 6 SPDR S&P rust Expiration: March 2015, Exercise Price $211.50 7 Expiration: March 2015, Exercise Price $211.50 6 The accompanying notes are an integral part of these financial statements. 25 COLLINS ALTERNATIVE SOLUTIONS FUND Schedule of Investments (Continued) February 28, 2015 Contracts Value PURCHASED OPTIONS – 4.32% (Continued) Call Options – 0.71% (Continued) United States Oil Fund LP Expiration: March 2015, Exercise Price $20.00 6 $ Expiration: January 2016, Exercise Price $20.00 54 Notional Amount U.S. Dollar / Canadian Dollar Expiration: July 2015, Exercise Price 1.28 U.S. Dollar / Chinese Yuan Renminbi Expiration: February 2016, Exercise Price 6.13 U.S. Dollar / Japanese Yen Expiration: January 2016, Exercise Price 140.00 TOTAL CALL OPTIONS Contracts Put Options – 3.61% 3 Month British Libor Expiration: June 2015, Exercise Price $99.25 Expiration: September 2015, Exercise Price $99.38 Energy Select Sector SPDR Fund Expiration: March 2015, Exercise Price $75.00 14 Euro Stoxx 50 Price EUR Expiration: March 2015, Exercise Price $3,100.00 Financial Select Sector SPDR Fund Expiration: April 2015, Exercise Price $24.00 6 Gilead Sciences, Inc. Expiration: March 2015, Exercise Price $100.00 3 Herbalife Ltd. Expiration: March 2015, Exercise Price $32.50 (d) 5 Palo Alto Networks, Inc. Expiration: March 2015, Exercise Price $125.00 3 RetailMeNot, Inc. Expiration: March 2015, Exercise Price $12.50 1 5 S&P 500 Index Expiration: March 2015, Exercise Price $1,950.00 3 Expiration: March 2015, Exercise Price $2,000.00 3 Expiration: March 2015, Exercise Price $2,000.00 3 Expiration: April 2015, Exercise Price $1,900.00 6 The accompanying notes are an integral part of these financial statements. 26 COLLINS ALTERNATIVE SOLUTIONS FUND Schedule of Investments (Continued) February 28, 2015 Contracts Value PURCHASED OPTIONS – 4.32% (Continued) Put Options – 3.61% (Continued) SPDR S&P rust Expiration: March 2015, Exercise Price $203.00 10 $ Expiration: March 2015, Exercise Price $205.00 11 Expiration: March 2015, Exercise Price $211.50 6 Expiration: March 2015, Exercise Price $211.50 7 Expiration: April 2015, Exercise Price $206.00 12 Expiration: June 2015, Exercise Price $160.00 50 Expiration: June 2016, Exercise Price $175.00 SPDR S&P Homebuilders ETF Expiration: June 2015, Exercise Price $35.00 10 Transocean Ltd. Expiration: May 2015, Exercise Price $15.00 (d) 17 U.S. 10 Year Future Expiration: March 2015, Exercise Price $126.00 United States Oil Fund LP Expiration: March 2015, Exercise Price $18.50 11 Notional Amount Euro / Czech Koruna Expiration: July 2015, Exercise Price 26.95 Expiration: July 2015, Exercise Price 27.10 Expiration: August 2015, Exercise Price 27.07 Euro / Japanese Yen Expiration: March 2015, Exercise Price 130.10 Euro / Mexican Peso Expiration: March 2015, Exercise Price 17.00 Euro / U.S. Dollar Expiration: March 2015, Exercise Price 1.12 Expiration: March 2015, Exercise Price 1.13 Expiration: March 2015, Exercise Price 1.17 Expiration: May 2015, Exercise Price 1.10 Expiration: May 2015, Exercise Price 1.12 Expiration: July 2015, Exercise Price 1.07 Expiration: January 2016, Exercise Price 1.01 New Zealand Dollar / U.S. Dollar Expiration: March 2015, Exercise Price 0.70 23 The accompanying notes are an integral part of these financial statements. 27 COLLINS ALTERNATIVE SOLUTIONS FUND Schedule of Investments (Continued) February 28, 2015 Notional Amount Value PURCHASED OPTIONS – 4.32% (Continued) Put Options – 3.61% (Continued) U.S. Dollar / Russian Rouble Expiration: April 2015, Exercise Price 38.00 $ 4 Expiration: May 2015, Exercise Price 34.00 — Expiration: August 2015, Exercise Price 35.00 95 Expiration: August 2015, Exercise Price 36.50 TOTAL PUT OPTIONS TOTAL PURCHASED OPTIONS (Cost $5,148,091) Shares REAL ESTATE INVESTMENT TRUSTS – 5.11% Credit Intermediation and Related Activities – 0.77% Altisource Residential Corp. Educational Services – 1.63% Campus Crest Communities, Inc. Funds, Trusts, and Other Financial Vehicles – 0.73% American Capital Agency Corp. Colony Financial, Inc. Invesco Mortgage Capital, Inc. New Senior Investment Group, Inc. Real Estate – 0.43% American Realty Capital Properties, Inc. Blackstone Mortgage Trust, Inc. Two Harbors Investment Corp. Securities, Commodity Contracts, and Other Financial Investments and Related Activities – 0.74% American Capital Mortgage Investment Corp. Starwood Waypoint Residential Trust (c) Telecommunications – 0.81% CyrusOne, Inc. (c) TOTAL REAL ESTATE INVESTMENT TRUSTS (Cost $7,082,857) The accompanying notes are an integral part of these financial statements. 28 COLLINS ALTERNATIVE SOLUTIONS FUND Schedule of Investments (Continued) February 28, 2015 Shares Value RIGHTS – 0.03% Chemical Manufacturing – 0.03% Sanofi (b)(d) $ TOTAL RIGHTS (Cost $45,698) MONEY MARKET FUNDS – 32.32% Fidelity Institutional Money Market Funds, Class I, 0.074% (a)(c) Goldman Sach Financial Square Funds, Institutional Class, 0.001% (a)(c) STIT – Liquid Assets Portfolio, Institutional Class, 0.063% (a)(c) TOTAL MONEY MARKET FUNDS (Cost $47,071,600) Total Investments (Cost $156,714,645) – 111.86% Liabilities in Excess of Other Assets – (11.86)% ) TOTAL NET ASSETS – 100.00% $ Percentages are stated as a percent of net assets. ADR – American Depositary Receipt (a) Variable rate security.The rate shown is as of February 28, 2015. (b) Non-income producing security. (c) All or a portion of this security is pledged as collateral for written options, futures, swaps and securities sold short.The aggregate value of these securities as of February 28, 2015 was $46,490,807.See Note 2 in the accompanying footnotes. (d) Foreign issued security. (e) Denotes a security is either fully or partially restricted to resale.The aggregate value of restricted securities at February 28, 2015 was $10,846,177 which represented 7.45% of net assets.Securities issued pursuant to Rule 144A under the Securities Act of 1933 and Regulation S under the Securities Act of 1933.Such securities may be deemed illiquid using procedures established by the Board of Trustees. (f) Represents a security in default. The accompanying notes are an integral part of these financial statements. 29 COLLINS ALTERNATIVE SOLUTIONS FUND Schedule of Written Options February 28, 2015 Contracts Value CALL OPTIONS Atlantic Power Corp. Expiration: April 2015, Exercise Price $2.50 85 $ Campus Crest Communities, Inc. Expiration: March 2015, Exercise Price $7.50 Chicago Board Options Exchange SPX Volatility Index Expiration: March 2015, Exercise Price $15.00 23 Expiration: March 2015, Exercise Price $22.00 10 Expiration: March 2015, Exercise Price $24.00 34 Expiration: April 2015, Exercise Price $22.00 40 Citigroup, Inc. Expiration: March 2015, Exercise Price $50.00 3 Financial Select Sector SPDR Fund Expiration: March 2015, Exercise Price $24.50 6 Herbalife Ltd. Expiration: March 2015, Exercise Price $40.00 (a) 12 S&P 500 Index Expiration: March 2015, Exercise Price $1,980.00 6 Expiration: March 2015, Exercise Price $2,050.00 6 Expiration: March 2015, Exercise Price $2,090.00 3 Expiration: March 2015, Exercise Price $2,090.00 3 Expiration: March 2015, Exercise Price $2,100.00 3 Expiration: April 2015, Exercise Price $2,060.00 6 United States Oil Fund LP Expiration: March 2015, Exercise Price $19.50 54 Expiration: March 2015, Exercise Price $21.00 12 Notional Amount Australian Dollar / U.S. Dollar Expiration: March 2015, Exercise Price 0.78 Euro / Mexican Peso Expiration: March 2015, Exercise Price 18.70 82 Euro / Norwegian Kroner Expiration: March 2015, Exercise Price 9.10 Euro / U.S. Dollar Expiration: May 2015, Exercise Price 1.199 Expiration: July 2015, Exercise Price 1.1825 Expiration: January 2016, Exercise Price 1.32 U.S. Dollar /Brazilian Real Expiration: May 2015, Exercise Price 3.20 Expiration: February 2016, Exercise Price 4.00 The accompanying notes are an integral part of these financial statements. 30 COLLINS ALTERNATIVE SOLUTIONS FUND Schedule of Written Options (Continued) February 28, 2015 Notional Amount Value CALL OPTIONS (Continued) U.S. Dollar / Russian Rouble Expiration: April 2015, Exercise Price 45.00 $ TOTAL CALL OPTIONS Contracts PUT OPTIONS 3 Month British Libor Expiration: June 2015, Exercise Price $99.375(a) Expiration: September 2015, Exercise Price $99.25(a) Energy Select Sector SPDR Fund Expiration: March 2015, Exercise Price $70.00 28 Euro Stoxx 50 Price EUR Expiration: March 2015, Exercise Price $3,000.00 Financial Select Sector SPDR Fund Expiration: March 2015, Exercise Price $24.50 6 Gilead Sciences, Inc. Expiration: March 2015, Exercise Price $92.50 8 Herbalife Ltd. Expiration: March 2015, Exercise Price $27.50 (a) 10 Palo Alto Networks, Inc. Expiration: March 2015, Exercise Price $115.00 6 S&P 500 Index Expiration: March 2015, Exercise Price $2,090.00 3 Expiration: March 2015, Exercise Price $2,090.00 3 Expiration: March 2015, Exercise Price $2,100.00 3 Expiration: April 2015, Exercise Price $2,060.00 6 SPDR S&P rust Expiration: March 2015, Exercise Price $192.00 20 Expiration: March 2015, Exercise Price $197.00 22 Expiration: April 2015, Exercise Price $196.00 24 Expiration: June 2015, Exercise Price $200.00 2 Transocean Ltd. Expiration: May 2015, Exercise Price $13.00 (a) 34 U.S. 10 Year Future Expiration: March 2015, Exercise Price $1.25 United States Oil Fund LP Expiration: March 2015, Exercise Price $17.00 22 Vitamin Shoppe, Inc. Expiration: March 2015, Exercise Price $45.00 The accompanying notes are an integral part of these financial statements. 31 COLLINS ALTERNATIVE SOLUTIONS FUND Schedule of Written Options (Continued) February 28, 2015 Notional Amount Value PUT OPTIONS (Continued) Euro / Czech Koruna Expiration: July 2015, Exercise Price 27.00 $ Euro / Mexican Peso Expiration: March 2015, Exercise Price 16.76 Expiration: March 2015, Exercise Price 16.80 Euro / U.S. Dollar Expiration: March 2015, Exercise Price 1.10 Expiration: March 2015, Exercise Price 1.10 U.S. Dollar / Canadian Dollar Expiration: July 2015, Exercise Price 1.225 U.S. Dollar / Japanese Yen Expiration: November 2015, Exercise Price 105.00 Expiration: December 2015, Exercise Price 105.00 TOTAL PUT OPTIONS TOTAL WRITTEN OPTIONS (Premiums Received $2,973,371) $ (a) Foreign issued written options. The accompanying notes are an integral part of these financial statements. 32 COLLINS ALTERNATIVE SOLUTIONS FUND Schedule of Securities Sold Short February 28, 2015 Shares Value Acuity Brands, Inc. $ Amazon.com, Inc. Amedisys, Inc. Anthem, Inc. Apollo Investment Corp.(1) Applied Industrial Technologies, Inc. ARIAD Pharmaceuticals, Inc. athenahealth, Inc. Autoliv, Inc. AvalonBay Communities, Inc.(2) Blackbaud, Inc. Cablevision Systems Corp. Callaway Golf Co. CarMax, Inc. Casey’s General Stores, Inc. CBIZ, Inc. Cepheid Chipotle Mexican Grill, Inc. 65 CLARCOR, Inc. Constant Contact, Inc. Corrections Corp. of America(2) CR Bard, Inc. 77 DCP Midstream Partners LP Dealertrack Technologies, Inc. Dillards, Inc. Dr. Pepper Snapple Group, Inc. DuPont Fabros Technology, Inc.(2) EastGroup Properties, Inc.(2) Energy Transfer Partners LP Equity One, Inc.(2) Facebook, Inc. GATX Corp. Graco, Inc. Illumina, Inc. iShares 20+ Year Treasury Bond ETF(3) iShares Nasdq Biotechnology ETF(3) iShares Russell 2000 ETF(3) iShares U.S. Real Estate ETF(3) Keryx Biopharmaceuticals, Inc. Keurig Green Mountain, Inc. Kinder Morgan, Inc. Lennox International, Inc. LinkedIn Corp. Manhattan Associates, Inc. The accompanying notes are an integral part of these financial statements. 33 COLLINS ALTERNATIVE SOLUTIONS FUND Schedule of Securities Sold Short (Continued) February 28, 2015 Shares Value Marketo, Inc. $ Markwest Energy Partners LP Martin Marietta Materials, Inc. Mattress Firm Holding Corp. Netflix, Inc. NetSuite, Inc. Nordson Corp. Nu Skin Enterprises, Inc. OPKO Health, Inc. Palo Alto Networks, Inc. Pilgrim’s Pride Corp. Pool Corp. Post Properties, Inc.(2) PriceSmart, Inc. Public Storage(2) Realty Income Corp.(2) Regency Centers Corp.(2) Restoration Hardware Holdings, Inc. salesforce.com, Inc. SPDR S&P rust(3) SPDR S&P Midcap rust(3) SPDR S&P Retail ETF(3) Splunk, Inc. Sprouts Farmers Market, Inc. SPS Commerce, Inc. Sysco Corp. Tesla Moters, Inc. The Advisory Board Co. The Boston Beer Co., Inc. The Buckle, Inc. The Dun & Bradstreet Corp. The Toro Co. Thermo Fisher Scientific, Inc. Tiffany & Co. Tractor Supply Co. TripAdvisor, Inc. Twitter, Inc. Tyler Technologies, Inc. Tyson Foods, Inc. Under Armour, Inc. Vail Resorts, Inc. Valeant Pharmaceuticals International, Inc.(4) Workday, Inc. World Fuel Services Corp. The accompanying notes are an integral part of these financial statements. 34 COLLINS ALTERNATIVE SOLUTIONS FUND Schedule of Securities Sold Short (Continued) February 28, 2015 Shares Value Xylem, Inc. $ Zillow Group, Inc. Principal Amount Block Financial LLC 5.500%, 11/01/2022(5) $ Rowan Cos, Inc. 4.875%, 06/01/2022(5) TOTAL SECURITIES SOLD SHORT (Proceeds $19,562,802) $ Closed-ended mutual fund. Real estate investment trust. Exchange-traded fund. Foreign issued security. Corporate bond. The accompanying notes are an integral part of these financial statements. 35 COLLINS ALTERNATIVE SOLUTIONS FUND Schedule of Open Futures Contracts February 28, 2015 Number Unrealized of Contracts Notional Settlement Appreciation Description Sold Value Currency Month (Depreciation) 90 Day Euro $ U.S. Dollar Dec-15 $ ) 90 Day Euro U.S. Dollar Dec-16 90 Day Euro U.S. Dollar Jun-17 ) Brent Crude 17 U.S. Dollar May-15 ) Euro-BTP Index 6 (a) Euro Mar-15 ) Euro-Oat Index 6 (a) Euro Mar-15 ) Mini MSCI Emerging Market Index 20 U.S. Dollar Mar-15 ) S&P 500 E-mini Index 46 U.S. Dollar Mar-15 ) US 10-Year Note 26 U.S. Dollar Jun-15 Total Futures Contracts Sold $ ) Number Unrealized of Contracts Notional Settlement Appreciation Description Purchased Value Currency Month (Depreciation) 90-Day Bank Bill 58 $ (a) Australian Dollar Dec-15 $ Euro Stoxx 50 Index 42 (a) Euro Mar-15 Euro-Bond Index 25 (a) Euro Mar-15 Euro-BTP Index 26 (a) Euro Mar-15 FTSE China A50 Index 91 U.S. Dollar Mar-15 H-Shares Index 13 (a) Hong Kong Dollar Mar-15 Nikkei 225 Index 7 (a) Japanese Yen Mar-15 RTS Index U.S. Dollar Mar-15 Total Futures Contracts Purchased $ Total Futures Contracts Depreciation $ ) (a) Amount represents U.S. Dollar equivalent of notional value of currency as of February 28, 2015. The accompanying notes are an integral part of these financial statements. 36 COLLINS ALTERNATIVE SOLUTIONS FUND Schedule of Open Forward Currency Contracts February 28, 2015 U.S. $ U.S. $ Forward Value at Value at Unrealized Settlement Currency to Feb. 28, Currency to Feb. 28, Appreciation Date be Received be Delivered (Depreciation) 3/2/15 (a) Australian Dollar $ U.S. Dollar $ $ ) 3/18/15 (a) Australian Dollar U.S. Dollar 3/18/15 (a) Brazilian Real U.S. Dollar 3/18/15 (a) British Pound Euro 3/18/15 (a) Canadian Dollar U.S. Dollar 3/18/15 (a) Chilean Peso U.S. Dollar 4/14/15 (a) China Offshore Spot Exchange Rate U.S. Dollar ) 2/16/16 (a) Chinese Yuan Renminbi U.S. Dollar ) 5/11/15 (a) Chinese Yuan Renminbi U.S. Dollar ) 5/18/15 (a) Chinese Yuan Renminbi U.S. Dollar ) 3/18/15 (a) Czech Koruna Euro ) 7/16/15 (a) Czech Koruna Euro 3/18/15 (a) Euro British Pound ) 3/18/15 (a) Euro Czech Koruna ) 3/18/15 (a) Euro Hungarian Forint ) 3/19/15 (a) Euro Mexican Peso 3/23/15 (a) Euro Mexican Peso ) 3/18/15 (a) Euro Norwegian Kroner ) 3/18/15 (a) Euro Swedish Krona ) 3/18/15 (a) Euro Swiss Franc ) 3/19/15 (a) Euro Swiss Franc ) 3/2/15 (a) Euro U.S. Dollar ) 3/11/15 (a) Euro U.S. Dollar ) 3/18/15 (a) Euro U.S. Dollar ) 3/18/15 (a) Euro U.S. Dollar ) 3/18/15 (a) Hungarian Forint U.S. Dollar ) 3/26/15 (a) Indian Rupee U.S. Dollar 3/31/15 (a) Indian Rupee U.S. Dollar 3/18/15 (a) Israeli New Shekel U.S. Dollar ) 3/18/15 (a) Japanese Yen Austrilian Dollar 3/18/15 (a) Japanese Yen U.S. Dollar ) 3/19/15 (a) Japanese Yen U.S. Dollar ) 3/12/15 (a) Mexican Peso Euro 3/18/15 (a) Mexican Peso Euro 3/18/15 (a) Mexican Peso U.S. Dollar ) 3/18/15 (a) New Zealand Dollar U.S. Dollar 3/18/15 (a) Norwegian Kroner Euro The accompanying notes are an integral part of these financial statements. 37 COLLINS ALTERNATIVE SOLUTIONS FUND Schedule of Open Forward Currency Contracts (Continued) February 28, 2015 U.S. $ U.S. $ Forward Value at Value at Unrealized Settlement Currency to Feb. 28, Currency to Feb. 28, Appreciation Date be Received be Delivered (Depreciation) 3/18/15 (a) Norwegian Kroner $ U.S. Dollar $ $ ) 3/18/15 (a) Polish Zloty U.S. Dollar ) 3/2/15 (a) Russian Rouble U.S. Dollar 3/10/15 (a) Russian Rouble U.S. Dollar 3/13/15 (a) Russian Rouble U.S. Dollar 3/18/15 (a) Russian Rouble U.S. Dollar 4/2/15 (a) Russian Rouble U.S. Dollar ) 4/9/15 (a) Russian Rouble U.S. Dollar ) 3/18/15 (a) South African Rand U.S. Dollar ) 3/18/15 (a) Swedish Krona Euro ) 3/18/15 (a) Swedish Krona U.S. Dollar ) 3/18/15 (a) Swiss Franc Euro ) 3/18/15 (a) Swiss Franc U.S. Dollar ) 3/2/15 (a) Turkish Lira U.S. Dollar 3/18/15 (a) Turkish Lira U.S. Dollar ) 3/2/15 (a) U.S. Dollar Austrilian Dollar 3/18/15 (a) U.S. Dollar Austrilian Dollar 3/18/15 (a) U.S. Dollar Brazilian Real 2/16/16 (a) U.S. Dollar Brazilian Real ) 5/13/15 (a) U.S. Dollar Brazilian Real ) 3/18/15 (a) U.S. Dollar British Pound ) 3/18/15 (a) U.S. Dollar Canadian Dollar 5/11/15 (a) U.S. Dollar China Offshore Spot Exchange Rate 5/18/15 (a) U.S. Dollar China Offshore Spot Exchange Rate 2/16/16 (a) U.S. Dollar Chinese Yuan Renminbi 2/17/16 (a) U.S. Dollar Chinese Yuan Renminbi 3/18/15 (a) U.S. Dollar Czech Koruna (5 ) 3/2/15 (a) U.S. Dollar Euro 3/18/15 (a) U.S. Dollar Euro 3/19/15 (a) U.S. Dollar Euro 3/18/15 (a) U.S. Dollar Hungarian Forint 3/18/15 (a) U.S. Dollar Israeli New Shekel 3/18/15 (a) U.S. Dollar Japanese Yen 3/18/15 (a) U.S. Dollar Mexican Peso 3/18/15 (a) U.S. Dollar New Zealand Dollar ) 3/18/15 (a) U.S. Dollar Norwegian Kroner 3/2/15 (a) U.S. Dollar Russian Rouble ) The accompanying notes are an integral part of these financial statements. 38 COLLINS ALTERNATIVE SOLUTIONS FUND Schedule of Open Forward Currency Contracts (Continued) February 28, 2015 U.S. $ U.S. $ Forward Value at Value at Unrealized Settlement Currency to Feb. 28, Currency to Feb. 28, Appreciation Date be Received be Delivered (Depreciation) 3/10/15 (a) U.S. Dollar $ Russian Rouble $ $ ) 3/13/15 (a) U.S. Dollar Russian Rouble 4/2/15 (a) U.S. Dollar Russian Rouble 4/8/15 (a) U.S. Dollar Russian Rouble 4/9/15 (a) U.S. Dollar Russian Rouble 8/27/15 (a) U.S. Dollar Russian Rouble 3/18/15 (a) U.S. Dollar Singapore Dollar 3/18/15 (a) U.S. Dollar South African Rand 3/18/15 (a) U.S. Dollar Swiss Franc ) 8/25/15 (a) U.S. Dollar Taiwan Dollar ) 3/2/15 (a) U.S. Dollar Turkish Lira ) 3/18/15 (a) U.S. Dollar Turkish Lira Total Open Forward Currency Contracts $ ) (a) Citigroup Global Markets, Inc. is the central clearing counterparty for this open forward currency contract held by the Fund as of February 28, 2015. The accompanying notes are an integral part of these financial statements. 39 COLLINS ALTERNATIVE SOLUTIONS FUND Schedule of Interest Rate Swaps February 28, 2015 Unrealized Reference Pay/Receive Expiration Notional Appreciation Counterparty Currency Fixed Rate Fixed Rate Date Amount (Depreciation) Citibank Global Indian Markets, Inc. Rupee (INR) Receive % 1/20/20 $ ) Citibank Global Indian Markets, Inc. Rupee (INR) Receive % 1/9/20 Citibank Global Mexican Markets, Inc. Peso (MXN) Receive % 1/3/25 Citibank Global New Zealand Markets, Inc. Dollar (NZD) Receive % 4/21/16 Citibank Global New Zealand Markets, Inc. Dollar (NZD) Receive % 10/5/15 Citibank Global Norwegian Markets, Inc. Kroner (NOK) Pay % 1/14/17 ) Citibank Global South African Markets, Inc. Rand (ZAR) Receive % 4/8/24 Citibank Global South African Markets, Inc. Rand (ZAR) Receive % 9/23/15 ) $ The accompanying notes are an integral part of these financial statements. 40 (This Page Intentionally Left Blank.) 41 COLLINS ALTERNATIVE SOLUTIONS FUND Schedule of Total Return Swaps February 28, 2015 Pay/Receive Total Return on Counterparty Reference Entity Reference Entity Morgan Stanley Australian Dollar Equity Securities(a)(b) Pay(p) Morgan Stanley British Pound Equity Securities(a)(c) Pay(p) Morgan Stanley Canadian Dollar Equity Securities(a)(d) Pay(p) Morgan Stanley Canadian Dollar Equity Securities(a)(d) Pay(p) Morgan Stanley Canadian Dollar Equity Securities(a)(d) Pay(p) Morgan Stanley Danish Krone Equity Securities(a)(e) Pay(p) Morgan Stanley Euro Equity Securities(a)(f) Pay(p) Morgan Stanley Euro Equity Securities(a)(f) Pay(p) Morgan Stanley Euro Equity Securities(a)(f) Pay(p) Morgan Stanley Hong Kong Dollar Equity Securities(a)(g) Pay(p) Morgan Stanley Japanese Yen Equity Securities(a)(h) Pay(p) Morgan Stanley New Zealand Dollar Equity Securities(a)(i) Pay(p) Morgan Stanley Norwegian Kroner Equity Securities(a)(j) Pay(p) Morgan Stanley South African Rand Equity Securities(a)(k) Pay(p) Morgan Stanley Swedish Krona Equity Securities(a)(l) Pay(p) Morgan Stanley Swiss Franc Equity Securities(a)(m) Pay(p) Morgan Stanley United States Dollar Equity Securities(a)(n) Pay(p) Morgan Stanley United States Dollar Equity Securities(a)(n) Pay(p) Morgan Stanley United States Dollar Equity Securities(a)(n) Pay(p) Morgan Stanley United States Dollar Equity Securities(a)(n) Pay(p) Morgan Stanley United States Dollar Equity Securities(a)(n) Pay(p) Morgan Stanley United States Dollar Equity Securities(a)(n) Pay(p) Morgan Stanley United States Dollar Equity Securities(a)(n) Pay(p) Morgan Stanley United States Dollar Equity Securities(a)(n) Pay(p) Morgan Stanley United States Dollar Equity Securities(a)(n) Pay(p) Morgan Stanley United States Dollar Equity Securities(a)(n) Pay(p) Morgan Stanley United States Dollar Equity Securities(a)(n) Pay(p) Morgan Stanley United States Dollar Equity Securities(a)(n) Pay(p) Morgan Stanley United States Dollar Equity Securities(a)(n) Pay(p) Bank of America Herbalife Ltd.(o) Pay Bank of America Transocean Ltd.(o) Receive Total net unrealized appreciation/(depreciation) on total return swaps (a) Contracts reset at end of each month contract is held. (b) Comprised of various equity securities from Australia. (c) Comprised of various equity securities from Great Britain. (d) Comprised of various equity securities from Canada. (e) Comprised of various equity securities from Denmark. (f) Comprised of various global equity securities from various European countries. (g) Comprised of various equity securities from Hong Kong. (h) Comprised of various equity securities from Japan. (i) Comprised of various equity securities from New Zealand. (j) Comprised of various equity securities from Norway. (k) Comprised of various equity securities from South Africa. (l) Comprised of various equity securities from Sweden. (m) Comprised of various equity securities from Switzerland. (n) Comprised of various equity securities from the United States. (o) Foreign issued total return swap. (p) Contracts are shown as net receive or pay.Contracts may have both a receivable and payable piece. The accompanying notes are an integral part of these financial statements. 42 COLLINS ALTERNATIVE SOLUTIONS FUND Schedule of Total Return Swaps (Continued) February 28, 2015 Unrealized Fixed Termination Notional Number Appreciation Rate Date Amount of Units (Depreciation) 1.110% – 3.160
